Citation Nr: 0119356	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  99-04 203A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of educational benefits under Chapter 
35, Title 38, United States Code, prior to September 8, 1997.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The veteran served on active duty from April 1952 to October 
1962.  He died in October 1996.  The appellant is the 
surviving stepchild of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Subsequently, the case was transferred to the 
RO in Oakland, California.

In December 2000, the Board remanded the case to the RO in 
order to schedule the appellant for a personal hearing.  In 
May 2001, the appellant, accompanied by her accredited 
representative, testified at a video conference hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that testimony provided at the May 2001 
hearing may be construed as raising a claim for entitlement 
to Dependency and Indemnity Compensation (DIC) benefits and 
as a request for an audit of VA benefits paid to the 
appellant.  These matters are referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

In addition, the revised duty to assist requires VA to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim, to make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, to notify the 
claimant of the efforts taken to obtain those records, to 
describe further action to be taken by VA, and to make 
continued efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.

In this case, the appellant testified that education 
enrollment certification forms submitted to the RO in 1997 
had been lost by the RO and indicated that copies of those 
forms could be obtained from the certifying institutions.  
Therefore, the Board finds that additional efforts are 
required to assist the appellant in obtaining this evidence.

The Board also notes that laws concerning VA educational 
benefits and effective dates were amended by Public Law 106-
419 in November 2000.  See 38 U.S.C.A. § 5113 (West 1991 & 
Supp. 2000).  Therefore, the appellant's claim must be 
considered under the provisions of the amended law.  See 
Karnas, 1 Vet. App. 308.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should assist the appellant in 
obtaining copies of education enrollment 
certification forms previously submitted 
to the RO in 1997.  All records obtained 
should be added to the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
must consider all applicable law and 
regulations, including the amended 
provisions of 38 U.S.C.A. § 5113 (West 
1991 & Supp. 2000).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



